Citation Nr: 1109963	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-18 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss.

2.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the course of this appeal, the Veteran submitted additional evidence and waived RO consideration.  As such, this evidence will be considered by the Board in the adjudication of this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected bilateral hearing and special monthly compensation based upon a need for aid and attendance.  These claims require additional development prior the Board's final adjudication.

The Veteran was afforded a VA audiological examination in March 2008.  C&P hearing examination worksheets were revised to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Because the March 2008 VA examiner did not comment on the specific functional effects of the Veteran's hearing loss disability, the Board finds that an additional examination and opinion addressing the impact of the Veteran's hearing loss on his daily functioning is necessary.  Martinak v. Nicholson, 21 Vet. App. at 455-56.  

In addition, the Veteran seeks special monthly compensation based upon the need for regular aid and attendance of another person.  The record reflects that he receives assistance in transportation to and from his many regular VA and private medical appointments, and that he receives assistance by way of in-home nursing care due to his need for assistance in home activities such as bathing and medication management.  He asserts that the aid and attendance benefit is needed for these reasons.  He submitted medical evidence showing that he required transportation to a private emergency following an in-home fall, and he also has submitted evidence indicating that his spouse is also medially frail and is, therefore, unable to assist him in these activities of daily life.  To date, he has not been afforded a VA examination that addresses his ability to tend to the activities of daily living.  As such, this claim must be remanded to obtain such an opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Afford the Veteran the appropriate examination(s) to assess the current severity of his bilateral hearing loss and to determine eligibility for special monthly compensation based on the need for aid and attendance.  The claims folder and a copy of this remand must be made available to the examiner.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report and the impact of such on his employability.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral sensorineural hearing loss.

In addition to reporting on current audiological findings, the examiner(s) should address in an examination report whether the any of the following are present in the Veteran's case: inability to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances, which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances that normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.); inability to attend to the wants of nature; inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

The examiner(s) must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

The examiner(s) should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

2.  Readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued an SSOC and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

